Citation Nr: 1000441	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

2.  Entitlement to service connection for a heart disability, 
claimed as coronary artery disease (CAD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In February 2008, the Veteran presented testimony at a 
hearing conducted at the Phoenix RO before a Decision Review 
Officer (DRO).  In June 2009, the Veteran presented testimony 
at a personal hearing conducted before the undersigned who is 
rendering the determination in this case.  Transcripts of 
both hearings are in the Veteran's claims folder.

By way of May 2009 statement, the Veteran withdrew his claim 
for an increased rating for a right side of the scalp scar.  
38 C.F.R. § 20.204.  

During the June 2009 hearing, the Veteran submitted 
additional evidence with a waiver of his right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.  
Additionally, the undersigned left the record open for 30 
days in order to afford the Veteran an opportunity to submit 
VA hearing test results.  In June 2009, a duplicate January 
2009 VA examination was associated with the claims file.  A 
letter accompanying the examination reflected that this was 
the only VA examination in VA's possession.  Moreover, a 
review of the January 2009 VA examination indicates that the 
Veteran had been recalled on several occasions in an attempt 
to obtain reliable and valid results.  Thus, it appears that 
the January 2009 VA examination is the only available 
examination with reliable and valid results.  Therefore, it 
appears that all the available evidence has been associated 
with the claims file and the Board can proceed with a 
decision on the matters on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Left ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.

3.  A heart disability was not manifested during service, or 
coronary artery disease manifested within one year 
thereafter, and therefore, a heart disability has not been 
shown to be causally or etiologically related to military 
service, and coronary artery disease may not be presumed to 
be causally or etiologically related to military service.

4.  The May 1999 decision which denied entitlement to service 
connection for an inguinal hernia is final.  

5.  The evidence received since the May 1999 RO decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for an inguinal 
hernia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2009).

2.  A heart disability was not incurred in active service, 
and coronary artery disease may not be presumed to have had 
its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2009).

3.  The May 1999 RO decision denying the claim for service 
connection for an inguinal hernia is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103.

4.  Evidence received after the May 1999 RO decision is not 
new and material, and the Veteran's claim for an inguinal 
hernia is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Increased Rating

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted a claim for an increased 
rating for his left ear hearing loss in September 2005.  The 
Veteran was sent a letter in November 2005 which stated that, 
to substantiate a claim for increased compensation, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
her or his entitlement to increased compensation.  
Specifically, the Veteran was informed in the letter of types 
of evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
These notice requirements were provided before the initial 
adjudication of the claim in January 2006, and therefore 
there was no defect with regard to the timing of the notice 
as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that the Veteran was not informed until a 
letter sent in March 2006 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in May 2006 
statement of the case, and therefore any defect in the timing 
of the notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The March 2006 letter also contained information about 
assigning effective dates.  Additionally, since the RO 
continued the non-compensable disability rating at issue here 
for the Veteran's service-connected left ear hearing loss, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, 19 Vet. App. 473.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim for an increased rating for left ear 
hearing loss, including VA treatment records, and by 
affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the January 2009 VA examination obtained 
in this case is adequate, as it was based on a physical 
examination and provides medical information needed to 
address the rating criteria relevant to this case.  In 
particular, it contains audiometric findings and addresses 
the impact of the Veteran's left ear hearing loss on his 
employment and daily life.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of the claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal 
for left ear hearing loss.

Service Connection

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in November 2005 with regard to 
the claim for service connection for a heart disability.  The 
letter addressed all of the notice elements and was sent 
prior to the initial unfavorable decision by the AOJ in 
January 2006.  In a March 2006 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for a heart 
disability.  All available service treatment records as well 
as all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Additionally, his Social Security 
Administration (SSA) disability records, which were obtained 
in February 1999, were also reviewed.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for a heart 
disability.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the aforementioned 
claim because no competent evidence has been submitted to 
indicate that the chest pain the Veteran experienced during 
service is associated with any current CAD or his post-
service heart attack.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for a heart disability in this case.  38 
C.F.R. § 3.159(c)(4)(i).    

New and Material Evidence 

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the November 2005 letter for the claim 
for an inguinal hernia.  Specifically, the RO provided the 
Veteran with a definition of new and material evidence as 
well as the criteria necessary to establish service 
connection.  The letter also satisfied Kent in that it 
notified the Veteran that his original claim was denied 
because there was no showing of an inguinal hernia in 
service.  The Veteran was informed that he needed to submit 
new and material evidence related to this fact in order to 
raise a reasonable possibility of substantiating his claim 
that was not simply repetitive or cumulative of the evidence 
on record when his claim was previously denied.  This notice 
was provided before the initial adjudication of the claim in 
January 2006.  In a March 2006 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as new and material 
evidence has not been submitted to reopen this claim, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for an inguinal 
hernia.  All available service treatment records as well as 
all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Additionally, his Social Security 
Administration (SSA) disability records, which were obtained 
in February 1999, were also reviewed.  As new and material 
evidence was not submitted, it was not necessary to obtain a 
VA examination or opinion to address this claim.

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Increased Rating

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable evaluation for her 
left ear hearing loss under 38 C.F.R.§§  4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, on the authorized 
audiological evaluation in December 2005, pure tone 
thresholds could not be obtained.  The examiner noted that on 
a previous examination date in November 2005, the Veteran 
displayed non organic behaviors and as a result, was recalled 
for the December examination.  However, despite repeated 
instruction and testing, the non organic overlay could not be 
resolved and as a result, there were no accurate results to 
report.  The examiner opined that based on no change in the 
immittance testing from 1999, it was more likely that the 
hearing loss had remained unchanged from the prior 
examination in 1999.  

On the authorized VA audiological evaluation in January 2009 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
45
70
75

The Veteran's average pure tone threshold was 57.5 decibels 
in his left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the left ear.  The 
results of the January 2009 VA examination correspond to 
Level II hearing for left ear and Level I for the right ear 
in Table VI.  38 C.F.R. § 4.85(f).  When those values are 
applied to Table VII, it is apparent that the currently 
assigned 0 percent disability evaluation for the Veteran's 
left ear hearing loss is accurate and appropriately reflects 
his hearing loss under the provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 38 
C.F.R. § 4.86.  However, during his examination, the 
Veteran's disability did not meet the requirements of 38 
C.F.R. § 4.86.  In this regard, the Veteran did not have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone 
threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  As such, it is apparent that 
the currently assigned 0 percent disability evaluation for 
the Veteran's left ear hearing loss is accurate and 
appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86(a).  

Additionally, as the record contains no evidence showing that 
the Veteran was entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for left ear hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left ear hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected left ear hearing loss has caused frequent periods 
of hospitalization and the evidence does not show that it has 
caused marked interference with his employment.  Although the 
Veteran is currently not working, there is no indication that 
this is due to his service-connected left ear hearing loss.  
Further, none of the evidence reflects that the Veteran's 
left ear hearing loss affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Additionally, the Board finds that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arteriosclerosis, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a heart 
disability.  The Veteran contends that during an in-service 
physical training exercise, he had an episode where he 
experienced bad chest pain that was brought about by the 
stress and anxiety of boot camp.  He asserts that he was not 
fully evaluated for his chest pain during service.  The 
Veteran added that he did not seek treatment again during 
service because they told him what he was experiencing was 
due to his weight.  In 2003, the Veteran had a heart attack 
which he testified was similar to the episode he had during 
service.  The Veteran claims that his current heart condition 
is related to that episode of chest pain during service.  

The Veteran's service treatment records contained a February 
1983 cardiology report which noted that the Veteran had 
substernal chest pain and shortness of breath when running 
for approximately six months.  Following examinations and 
testing, a very small insignificant murmur was found.  The 
assessment was non-anginal chest pain.  It was noted that 
this was a normal response to trying to get in shape from a 
low borderline activity.  The Veteran was found fit for duty 
with no restrictions.  The remainder of the service treatment 
records were absent for complaints, treatment, findings, or 
diagnoses of a heart related disability.  In particular, his 
heart was found to be clinically normal on his December 1986 
separation examination.  

The next findings related to the Veteran's heart disability 
claim were in a private treatment record from Dr. R.K.P. 
dated in November 2003 and a November 2003 VA treatment 
entry.  The private treatment record indicated that the 
Veteran had an acute non-q-wave myocardial infarction after 
deer hunting and the VA treatment entry had an assessment of 
CAD.  The Board notes that the first finding of a myocardial 
infarction was approximately 16 years after his separation 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the Board notes that the reports related to 
the Veteran's November 2003 myocardial infarction indicated 
that he denied a past history of angina.  Further, it was 
noted that the Veteran had a history of high cholesterol, 
smoking, and a strong family history of premature coronary 
artery disease.  The November 2003 VA treatment entry 
referenced a history of using cocaine.  Importantly, the 
reports concerning the November 2003 myocardial infarction 
all related the event to the Veteran's emotional reaction to 
hunting a deer.  Thus, there is no indication in the medical 
evidence that the incident of chest pains during the 
Veteran's service is related to the Veteran's post-service 
myocardial infarction and CAD.  Consequently, it appears that 
the Veteran's myocardial infarction and CAD developed many 
years after his separation from service.  

The Board acknowledges the Veteran, his wife, and his 
friend's contentions that the chest pains he experienced 
during service are related to his current heart related 
disorders.  However, the Veteran, his wife, and his friend 
are not competent to render a medical opinion as to etiology 
or diagnosis of the in-service chest pains or their 
relationship to his current heart related disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, as reflected above, there is no competent evidence 
to indicate that such in-service incident is related to the 
myocardial infarction or CAD.  

In sum, the Board concludes that the Veteran's claim of 
entitlement to service connection for a heart disability is 
not related to service.  There is no persuasive evidence 
indicating that the post-service myocardial infarction or CAD 
is related to his service.  Additionally, the evidence does 
not support service connection by a presumptive basis because 
there is no competent medical evidence showing that CAD 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection 
for a heart disability must be denied.  38 C.F.R. § 3.303.  

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A May 1999 RO decision denied service connection because 
there was no evidence of an inguinal hernia in-service or 
that it was incurred or aggravated during service.  The 
Veteran was notified of the denial in June 1999.  Because the 
Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The Veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final May 1999 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final May 1999 rating decision is not new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the 1999 decision includes, but is not limited 
to, VA and private treatment records as well as statements 
and testimony provided by the Veteran, his wife, and his 
friend.  None of the VA treatment records relate the 
Veteran's inguinal hernia to his military service.  Thus, 
they are not new or material.

At the time of his 1999 denial, evidence of his July 1988 
inguinal hernia repair operation was already of record.  In 
June 2009, the Veteran submitted additional private treatment 
records related to his 1988 hernia surgery.  In particular, 
an October 1987 record reflected that the Veteran began 
experiencing pain that same month after lifting a heavy box 
at work.  In December 1987, the Veteran again related his 
pain to a lifting episode at work.  A June 1988 record stated 
that the Veteran needed consent from his place of employment 
in order to have the hernia operation.  There was no mention 
of the Veteran's military service at any point in these 
private treatment records.  In fact, these records appear to 
relate the Veteran's inguinal hernia to a post-service 
lifting incident.  Therefore these records are not new and 
material.  

The Veteran testified that towards the end of his service in 
approximately October 1986, he helped push a plane which 
caused his inguinal hernia.  He asserted that he did not seek 
treatment because he was afraid he would have to stay in 
service longer to have it taken care of.  The Veteran added 
that after service, he had an incident at work where a box 
fell which caused his hernia to push out more.  The Board 
notes that the Veteran did not mention pushing a plane during 
service at the time of original denial of his claim in 1999.  
Although the Veteran is competent to report pushing a plane 
and feeling pain in his inguinal area, the Board finds his 
report that he suffered a hernia at this time to be not 
credible and beyond his competence.  In this regard, the 
Board notes that the service treatment records, which were of 
record at the time of his 1999 denial, were absent for any 
reports or findings of an inguinal hernia.  Moreover, despite 
the Veteran's testimony that he was not examined upon his 
separation from service, a December 1986 separation 
examination, which was administered after his alleged injury 
after pushing a plane, found his abdomen and viscera, to 
include hernia, to be clinically normal.  Thus, the Board 
finds the lack of objective evidence of a hernia during 
service to be more persuasive than the Veteran's current 
reports.  Moreover, although the Veteran is competent to 
report pain in his inguinal hernia, he is not competent to 
diagnosis a hernia.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board concludes that the 
Veteran's recent reports of experiencing a hernia after 
pushing a plane at the end of his service to be inherently 
incredible and beyond his competence.  See Justus, 3 Vet. 
App. at 513 (1992).  Therefore, his reports are not new and 
material.  

In sum, the Board concludes that no evidence has been 
received since the May 1999 RO decision, which relates either 
by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the Veteran's post-
service inguinal hernia operation is etiologically related to 
his military service.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
an inguinal hernia.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected left ear hearing loss is denied.

Entitlement to service connection for a heart disability, 
claimed as coronary artery disease (CAD), is denied.

New and material evidence having not been submitted, 
entitlement to service connection for an inguinal hernia is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


